f




                   E   L%.TTO    N&+     GENE

                           OF   TEXAS




    Honorable William J. Burke          'Opinion No. C-131
    Executive Director
    State Board of Control              Re:   Construction of H.B.
    Austin, Texas                             86, the Appropriation
                                              Bill, regarding "other
                                              operating expenses."
    Dear Mr. Burke:
           You have requested our opinion on the construction of
    H.B. 86, the A proprlation Bill for the fiscal years ending
    August 31, 196fi-65 respectively, as regards certain items of
    expenditure commonly identified as "other operating expenses."
            You state,that prior to this~request aertain expenses
     authorized as "current and recurring operating expense" by
     the current Appropriation Blll,and necessary to the operation
    ,,,of
        the Board ~of Control have been charged to 'other operating
     expense," Account #28 of the Comptroller of Public Aacounts'
     Expenditure Classification. However, you ask If such expen-
     ditures may properly continue and, ~if so, how they should be
     accounted for in view of the following language in Section 9,
     page III-89 of H.B.,86:
                  "The term 'current and recurrlng~operat-
            ing expense' as used in this Article shall
            mean and include only Items set out in the
            Comptroller of Public Accounts' Expenditure
            Classlflcatlon,~effective Septem!er 1, 1959,
            and numbered from -           26
                               20 through -*   (Emphasis
            ours ).

            Your request:reveals that the expenses heretofore
     charged to "other operating expense" Include the following:
                 Advertising expenses (sales of SUPplUS
            property, etc.); Purchase of blueprints,
            reference books, and subscriptions to trade
            publications; Pest control; Testing and re-
            charging of fire extinguishers; Laundry and
            towel service; etc.
            An examination of the Comptroller of Public Accounts'
     Expenditure Classification reveals that expenses of a charac-
     ter enumerated above should properly be placed in Account#28,
Hon. William J. Burke, page 2 (C-131)


"other operating expense," if they are allowable expendl-
tures. The paramount question, therefore, arises: Did
the Legislature intend to eliminate all expenses not proper-
ly Includable within the Accounts #20-26?
       While the nature of these expenditures is one of a
miscellaneous character within the scheme of the classifl-
cationsof expenditures, nonetheless we agree that they are
expenses of a type necessary to the~operatlon of your of-
fice. Although in some~instances, such as laundry and towel
service, they are minor, In others, such as the advertising
expenses of sales of surplus property, these expenditures
are essential in order to carry out required functions. In
view of the obviously necessary nature of such Items In order
to properly carry out the duties and obllgatlons imposed on
the Board of Control/we are unable to conclude that the Legis-
lature intended to'exclude expenses of this nature and hold
that the reference to Accounts &o-26 is erroneous.
       In reaching this result, we observe that a similar pro-
vision of the previous Appropriation Bill, 57th Legislature,
First Called Session, Section 11, page 163, S.B. 1, contains
the identical language of the section in question except that
it states "and numbered from 20-29." Also, we note in H.B.
No. 86 a complete lack of any further language repudiating
the use of the Comptrollers' Expenditure,Classification which
has been effective since September 1, 1959. In fact, the
several references to such~classlficatlon within H.B. 86 other-
wise indicates an intent to incorporate such established clas-
sification Into the Appropriation Bill for the years ending
August 31, 1964-65.
       We also call four attention to the rule of statutory
construction set forth In 39 Tex.Jur. 186, Statutes, Section
98, which states:
            ,I. . . obvioua errors or mistakes of
       a clerical, grammatical or typographical nature
       may be disregarded." . . . See also the cases
       there cited.
       While we do not express any opinion as to the proprie-
ty of any particular item listed previously, we do conclude
that the Legislature did not intend to exclude expenses of
a nature enumerated above, and that they are properly "CUP-
rent and recurring operating expenses" which should be charg-
ed to Account #28 as defined in the Comptrollers' Expenditure
Olas,sifibatibn;.


                           -653-
Hon. William J. Burke, Page 3 (C-131)~



                          SUMMARY
            "Other operating expense" items previ-
       ously charged to Account #28 of the Comp-
       troller's Expenditure Classification are
       not excluded from H.B. 86, and you should
       continue to charge expenses of this nature
       to such Account.

                           Yours very truly,
                           WAGGONER CARR
                           Attorney General


                           By' a$
                               Paul Phy
                               Assistant
PP:mkh:ms
APPROVED:
OPINION COMMITTEE
W, V.'Geppert, Chairman
John Reeves
Howard Maya
Llnward Shivers
Norman Suapez
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -654-